DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim 11 recites “photoelectric converting unit” in L2-3. The word “unit” is a generic placeholder that invokes 35 U.S.C 112(f). A review of the specification reveals that the corresponding structure is p-type regions and n-type regions as described in para. [0061]. Therefore, the limitation is being interpreted as requiring p-type regions and n-type regions or their equivalent.

Allowable Subject Matter
Claim 11 is allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 11, Lee et al disclose: a first pixel unit (fig.1 item 102) including a first, second and third photoelectric converting unit configured to detect visible light (in fig.1 each 102 includes visible light detecting pixels R, G & B and each pixel includes a photodiode, para. [0025]-[0027], [0081]), a fourth photoelectric converting unit configured to detect infrared light (in fig.1 each 102 includes pixel Z which is the infrared light detecting pixel and each pixel includes a photodiode,  para. [0025]-[0027], [0081]); a second pixel unit including a fifth, sixth and seventh photoelectric converting unit configured to detect the visible light, an eighth photoelectric converting unit configured to detect the infrared light (same reasoning applies here fig.1 item 102 is made of pixels R, G, B & Z), (fig.1 item 102), a twelfth photoelectric converting unit configured to detect the infrared light, and a fourth pixel unit (fig.1 item 102) including a thirteenth, fourteenth and fifteenth photoelectric converting unit configured to detect the visible light, a sixteenth photoelectric converting unit configured to detect the infrared light (in the first embodiment, fig1 shows pixels units 102 contains four pixels, three of which are visible light detectors and one is an infrared light detector, fig.1 also shows that the pixels can be grouped in different ways to have less visible light detecting pixels). Hamilton, JR. et al. disclose: a first floating diffusion configured to receive electric charges from the first to the fourth photoelectric converting unit, a second floating diffusion configured to receive electric charges from the fifth to the eighth photoelectric converting unit; a third floating diffusion configured to receive electric charges from the ninth to the twelfth photoelectric converting unit; and a fourth floating diffusion configured to receive electric charges from the thirteenth to the sixteenth photoelectric converting unit, wherein the first pixel unit is divided into the first to the fourth photoelectric converting unit by a first separation region overlapping with the first floating diffusion, the second pixel unit is divided into the fifth to the eighth photoelectric converting unit by a second separation region overlapping with the second floating diffusion, the third pixel unit is divided into the ninth to the twelfth photoelectric converting unit by a third separation region overlapping with the third floating diffusion, the fourth pixel unit is divided into the thirteenth to the sixteenth photoelectric converting unit by a fourth separation region overlapping with the fourth floating diffusion (para. [0088]-[0089]). The prior arts fail to teach, disclose, suggest or make obvious: each of the first second, third, and fourth floating diffusions is connected to a respective electric charge transferring unit and a respective overflow drain, and each respective electric charge transferring unit and respective overflow drain is configured with a MOS transistor.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAMADOU FAYE whose telephone number is (571)270-0371.  The examiner can normally be reached Mon-Fri 9-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884